Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12,14-19 and 21-22 are allowed. The newly numbered claims are 1 through 20.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest 
performing, based on calculating an average lag time from historical lag time data recorded prior to the failure of the one or more first server devices, a time adjustment of the record time to obtain an adjusted record time, wherein the time adjustment of the record time is one of: a decrease based on the plurality of messages each relating to an action of a type that is to be executed exactly once, an increase based on the plurality of messages each relating to an action of a type that is to be executed no more than once, or a decrease based on the plurality of messages each relating to an action of a type that is to be executed one or more times;
Examiner agrees with applicant that although Park teaches messaging protocols guaranteeing quality of service, Park does not do this based on calculating an average lag time from historical lag time data recorded prior to the failure of the one or more first server devices. Instead, Park takes the output sequence of the messages in the queue to guarantee exactly once/at most once/at least once delivery(Park par 116). Also, Word uses a similar output sequence which may include a timestamp(Word par 74), but Word also does not teach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113